Citation Nr: 0823855	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral wrist 
arthritis (or entitlement to a separate evaluation for 
limitation of motion of the wrists).

2.  Entitlement to service connection for a left shoulder 
disability to include arthritis and rotator cuff injury.

3.  Entitlement to service connection for a right shoulder 
disability to include arthritis and rotator cuff injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1952.  The veteran also had dishonorable service from March 
1948 to September 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal received in April 2004, the veteran 
indicated his desire for a hearing before a Veterans Law 
Judge sitting at the RO.  In August 2004, the veteran 
withdrew such hearing request.  

This matter was previously before the Board in June 2006.  At 
that time, a remand was ordered to accomplish additional 
development.   


FINDINGS OF FACT

1.  Service connection for bilateral arthritis of the wrists 
was denied in a rating decision of February 2002.  The 
appellant was notified of the decision and he did not appeal.

2.  The evidence submitted since the RO's denial of February 
2002 is cumulative.

3.  A right shoulder disability was not manifest in service 
and is not otherwise related to service.  

4.  A left  shoulder disability was not manifest in service 
and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 2002 RO's decision, which denied service 
connection for bilateral arthritis of the wrists, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the February 2002 RO's 
decision, which denied service connection for bilateral 
arthritis of the wrists, is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A left shoulder disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of May 2003 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until a letter 
of April 2006.  However, the untimely notice did not create 
any unfair prejudice because the preponderance of the 
evidence is against the claims for service connection.  
Indeed, for this reason, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  The veteran was afforded a VA examination.  

The Board notes that the veteran had two periods of active 
service.  Only service medical records from the veteran's 
second period of active service have been fully associated 
with the claim file.  The veteran's remaining service medical 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO contacted 
NPRC in an attempt to locate any available records to include 
medical and personnel records.  Unfortunately, no records 
were available.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Nonetheless, the Board notes that the 
veteran's first period of active service ended in a 
dishonorable discharge, therefore the veteran would not be 
entitled to his claimed benefits for that period of service.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

New and Material

The veteran is seeking to reopen his claim for service 
connection for bilateral wrist arthritis or entitlement to a 
separate evaluation for limitation of motion.  Service 
connection was denied in February 2002 on the basis that 
there was no evidence of arthritis of the wrists and 
therefore, no nexus to service.  The appellant was notified 
of the decision and he did not appeal.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105(c).

At the time of the February 2002 rating decision, the record 
included service records and outpatient treatment records 
including a VA examination of January 2002 showing a 
diagnosis of osteoarthritis of wrists and x-ray findings 
showing normal wrists.  

Added to the record since the RO's February 2002 decision are 
outpatient treatment records showing complaints of and 
treatment for pain on the wrists; x-rays of November 2004 and 
March 2005 showing normal wrists; private medical treatment 
records showing treatment for pain on the wrists; and a VA 
examination of June 2007 showing a diagnosis of no 
radiographic or physical evidence of degenerative joint 
disease of bilateral wrists.  

The RO's February 2002 decision is final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in September 2004, the 
Board will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence submitted since 
the RO's decision of February 2002 is not new and material.  
While the appellant has introduced additional evidence which 
shows treatment for pain on the wrists, this evidence is not 
material as it is not related to an unestablished fact in the 
claim; that the veteran has arthritis of the wrists and that 
there is a nexus to service.  At the time of the prior denial 
there was evidence of pain on the wrists but no evidence of 
arthritis and no nexus to service.  None of the submitted 
evidence provides a diagnosis of the claimed disability or a 
nexus to service.  Thus, the additional evidence is 
cumulative of the evidence of record at the time of the 
February 2002 RO's decision and does not raise a reasonable 
possibility of substantiating the claim, the request to 
reopen the claim for service connection for bilateral wrist 
arthritis.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial, it was 
established that the veteran had bilateral wrist pain but 
there was no diagnosis of arthritis or other wrist pathology 
(aside from carpal tunnel syndrome, which is already service-
connected) and no nexus to service.  Such evidence remains 
lacking here. 

The Board has also considered whether the veteran would be 
entitled to a separate evaluation for limitation of motion of 
the wrists.  However, the Board notes that the veteran is 
currently service connected for carpal tunnel syndrome on 
both wrists and is rated at 10 percent disabling and this 
evaluation is based on limitation of motion.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Therefore he is not entitled 
to a separate evaluation.  See 38 C.F.R. § 4.14.  

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA outpatient treatment records of September 2003 note that 
the veteran reported being blown up in combat.  However, 
service records do not show the veteran was in combat and in 
the Board remand of June 2006 the veteran was advised to 
submit evidence that he was engaged in combat with the enemy 
if he was asserting combat regarding his claims for service 
connection.  The veteran did not submit any evidence of 
combat.  Therefore, the Board finds that the veteran is not 
asserting that his disabilities are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.  

The veteran is claiming service connection for a right and 
left shoulder disability.  He claims that while in service he 
injured his shoulders when trying to put out a fire on a 
truck he was in.  The truck exploded, and he was thrown.  He 
states he landed on his hands breaking both wrists, and then 
rolled over hitting his shoulders.  After a careful review of 
the evidence of record, the Board finds that the evidence is 
against a finding of service connection for arthritis of 
either shoulder.

Service medical treatment records of November 1951 show that 
the veteran was injured when he jumped from a truck.  It was 
noted he apparently had a fracture of the right wrist and an 
injury to the left wrist.  Service medical treatment records 
of December 1951 note that the veteran fractured his hand 
navicular bone bilaterally as a result of being thrown off a 
truck which blew up.  There were no reported injuries of the 
shoulders.

Following service, the veteran underwent a VA examination in 
December 1953.  At that time, he reported being injured when 
a truck with gasoline caught fire and exploded.  He stated 
that while trying to put out the fire, he fell on his wrists 
and fractured them.  There was no reported injury of the 
shoulders and no complaints of pain on the shoulders.  

The post-service evidence does not reference shoulder any 
shoulder problems until 
February 1990.  At that time, private treatment records note 
the veteran's reports of ongoing left shoulder pain for two 
weeks which began while he was doing roofing work.  He also 
reported having some problems with some pain in the left 
shoulder over the last couple of years.  X-rays showed some 
degenerative changes to the A-C joint.  

The next post-service shoulder complaints were raised in 
February 1998.  At that time, a VA examination report 
contained a diagnosis of rotator cuff syndrome with 
impingement of his shoulders unrelated to carpal tunnel 
syndrome.  The report noted that the veteran reported an 
onset of shoulder pain after being treated with Vitamin B6 
for his carpal tunnel syndrome.

A pathology report of July 1998 of a sample from the 
veteran's acromion process of the left shoulder notes mild 
degenerative changes on the left shoulder.  

Outpatient treatment records of September 2003 note that the 
veteran sought treatment for chronic bilateral shoulder pain 
with no specific injury of the shoulder recalled.  Exam 
showed reduced range of motion with supraspinatus weakness.  
Shoulder x-rays were normal.  It was noted that bilateral 
shoulder pain could be due to chronic rotator cuff injury 
with a possible element of bursitis.  It noted a steroid 
injection treatment would be tried which was done on the left 
shoulder.  
Later that month he was treated with steroid injection to his 
left shoulder for degenerative joint disease.  

A VA examination report of July 2004 notes a diagnosis of 
degenerative disease of the left shoulder with status post 
repair in 1998 with continued shoulder pain and marked 
decrease in range of motion.  There were no findings 
regarding the right shoulder.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a disability of the shoulders.  A right and 
left shoulder disability is not shown in service and 
arthritis is not shown in the initial post separation year.  
Additionally, competent evidence has not been presented 
attributing any currently shown abnormal pathology of the 
shoulders to service.  

The Board also finds that any assertion of continuity of 
symptomatology since service is not credible and not 
supported by the record.  See 38 C.F.R. 3.303.  
The Board accepts that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology; 
however, in a merits context, the lack of evidence of 
treatment may bear on the credibility of an appellant's 
assertions.  Savage v. Gober, 10 Vet.App. 488 (1997).  Here, 
there is a roughly a 45 year gap between service and post-
service complaints of shoulder pain and findings of a 
shoulder pathology, and the appellant has provided 
inconsistent medical histories, which do not include any 
reliable complaint of symptoms dating from service or having 
their onset in service.  Moreover, in February 1998 the 
veteran  related the onset of shoulder pain to his Vitamin B6 
treatment for carpal tunnel syndrome; in February 1990 the 
veteran reported he had started to experience left shoulder 
pain after doing some roofing work and reported that he had 
had some pain on his left shoulder over the last couple of 
years; and, in September 2003 the veteran reported he did not 
recall any specific injury to his shoulders.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.

Regarding the right shoulder, service medical records are 
negative for complaints and abnormal pathology.  The first 
documented evidence of a right shoulder problems is 45 years 
after service discharge in February 1998 when a diagnosis of 
rotator cuff syndrome with impingement of his shoulders was 
noted.  There are no subsequent documented complaints or 
pathological findings regarding the veteran's right shoulder.  
No arthritis has been diagnosed.  As indicated above, the 
Board finds that a right shoulder disability is not shown in 
service, arthritis is not shown in the initial post 
separation year or thereafter, and that reliable evidence has 
not been presented attributing any currently shown abnormal 
right shoulder pathology to service.  

The Board further finds that the appellant's testimony 
concerning an injury to the shoulder in service and ongoing 
right shoulder problems from service not credible in view of 
his inconsistent medical history and considerable gap between 
service discharge and documented abnormal right shoulder 
pathology.  To this end, the Board notes that there were no 
reported injuries to the shoulders in service and no 
complaints or treatment of shoulder pain in service.  
Moreover, the veteran filed for service connection for a 
wrist disability within a year of separation from service and 
did not report any problems with his shoulders at the time.  
The Board views the veteran's silence while seeking service 
connection for other disabilities, to be negative evidence 
against the claim.  As such, the appellant's lay statements 
have diminished probative value and the Board assigns greater 
probative value to the objective evidence of record.  
Accordingly, the claim is denied.

As for the appellant's left shoulder claim, service medical 
records are completely silent for any complaints or 
pathological findings regarding the left shoulder.  The first 
documented evidence of a left shoulder problem is 45 years 
after service discharge in February 1998.  VA treatment 
records show the veteran has been diagnosed with degenerative 
joint disease of the left shoulder, rotator cuff injury with 
impingement and possible elements of bursitis.  However, as 
indicated above, the Board finds that a left shoulder 
condition is not shown in service, arthritis is not shown in 
the initial post separation year, and that reliable evidence 
has not been presented attributing any currently shown 
abnormal right shoulder pathology to service.  As noted 
above, the Board finds that the veteran's allegations 
concerning ongoing left shoulder problems from service not 
credible.  As such, the appellant's lay statements have 
diminished probative value and the Board assigns greater 
probative value to the objective evidence of record.  
Moreover, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence does not demonstrate that left or 
right shoulder arthritis was incurred in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ORDER

New and material evidence having not been received, the 
request to reopen the claim for service connection for 
bilateral wrist arthritis (or entitlement to a separate 
evaluation for limitation of motion of the wrists) is denied.  

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


